DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 24 September 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The instant remarks and amendments to independent claims 1, 9 and 15 are sufficient to overcome the prior art rejection of the 24 May 2021 Final Office action.  A further search failed to yield relevant results.
	Upon careful consideration of the instant claims, a determination was made that the subject matter of claims 1-20 is ineligible under 35 USC 101.  A detailed rejection follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to organizations of human activity and mental processes without significantly more. 
Claim 1 recites (limitations labeled for clarity of discussion):
1. A computerized method comprising:

(b) generating, based on user interaction with content associated with the -defined annotation, a representative set of content items associated with the user-defined annotation for presentation to an administrator device for manual review, wherein the representative set of content items comprises a plurality of content items;
(c) generating, based on the manual review of the representative set of content items associated with the user-defined annotation, one or more manual review metrics;
(d) analyzing media moderation associated with the user-defined annotation to determine a moderated media metric associated with the user-defined annotation; and
(e) utilizing the manual review metrics and the moderated media metric to customize a set of restrictions for the user-defined annotation.

	With respect to limitation (a), the triggering of a manual review of media based on user reports amounts to an organization of human activity.  Manual review of the media is a direct result of user generated reports without the need for any unconventional processing performed by the computerized method.
	Limitation (b) discloses generating, based on user interaction with content, a set of representative content items associated with the user-defined annotation for presentation to an administrator device for review.  Per the instant specification at ¶ 0051, user interaction with content is defined as “likes, shares, comments, views, or other engagements with the content”.  However, nothing in the claim precludes a human user from effecting the determination of user interaction with the content and the selection of the set of representative content items.  For example, a human user may manually select content items based on information presented with respect to content engagement, and create a set of content based on such information.  The 
	Limitation (c) discloses generating one or more manual review metrics based on the manual review of the representative set of content items.  Such a limitation may be effected by a human user reviewing content and manually creating the review metrics, with any involved computer system utilized for routine activity.  As such, the limitation is considered to be directed towards implementing an organization of human activity on a generic computer.
	With respect to limitation (d), “analyzing”, without particular implementation on a computer, is considered to be a mental process.  In this limitation, the analyzing of media moderation is generically claimed without the addition of any specific computer processing.  The limitation may then be interpreted as a user reading information presented by a computer and analyzing such information.
	Limitation (e) discloses utilizing the manual review metrics and the moderated media metric to customize a set of restrictions for the user-defined annotations.  Such a limitation amounts to an organization of human activity, as the utilization and customization may be performed by a user, and does not explicitly require any particular unconventional processing be performed.
	Further independent claims 9 and 15 disclose a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to implement the method of claim 1, and a system including a processor and non-transitory computer readable medium for performing same.  The examiner contends that while claim 9 and 15 explicitly disclose the method steps of claim 1 as being implemented on “a computer system”, such steps are not necessarily performed by exclusive processing of the system itself, and may be interpreted as a human user utilizing a generic computer system as a tool to carry out the claimed steps.  For example, claim 9 recites that a computer system is caused to “analyze media moderation associated with the user-defined annotation to determine a 
The judicial exceptions are not integrated into a practical application because the application of a computer to the claimed method amounts to the general linking of the use of a judicial exception to a particular technological environment.  See MPEP 2106.05(h), example (vi) (“limiting the abstract idea of collecting information, analyzing it, and displaying certain results…is simply an attempt to limit the use of the abstract idea to a particular technological environment). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations of the claims do not require any computer processing outside of that which is routine and conventional (i.e. display of data).  A human user may be the effector of the “triggering”, “generating”, “analyzing”, “determining”, and “utilizing” steps of the invention.
Claims 2-8, 10-14, and 16-20 depend from independent claims 1, 9, and 15, and as such are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grenier (US Publication 2009/0177670) relates to the grouping of content items for the purposes of moderation review.  Baron-Palucka (US Publication 2018/0217980) discloses the grouping of content by “concepts”, including user-generated hashtags.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145